Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 02/07/2022.  In the Amendment, applicant amended claims 1-2, 5-9 and 12-20.   As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 112, second paragraph rejections to claims 1-20.

As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections.
Please note claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of Patent No. 10,552393, and over claims 1-13 of Patent No. 10,984020.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No. 10,552,393 and Claims of the Patent No. 10,984020 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application 16735448. (See table below). 
		
Instant Application claim 1
PAT. NO. 10,552393 claim 1
A system for use of a dynamic flow in a multidimensional database environment, comprising:
a computer, including a processor;
a multidimensional database;
a storage container; and

a data buffer comprising a plurality of buckets;

wherein the system executes a dynamic flow process that operates to:
receiving an input query from a requestor for processing against the multidimensional database;
 expanding the input query to determine calculated data;
based upon the expanded input query, defining a plurality of calculation units, and determining an order of calculation;
building an executable flow comprising the defined calculation units connected in an order based on the determined order of calculation;
 executing the executable flow comprising the defined calculation units connected in an order based on the determined order of calculation wherein each defined calculation unit executes and stores each calculated dynamic cell wherein each defined calculation unit executes and stores each calculated dynamic cell, and then returns all calculated dynamic cells to an output bucket; and returning a result of the executable flow.

 A system for use of a dynamic flow in a multidimensional database environment, comprising: 
 	a computer, including a processor; 
 a multidimensional database, for at least one of storage or analysis of data; 
 a storage container that acts as an interface between a data source and the multidimensional database; and 
 a data buffer of the multidimensional database environment comprising a plurality of buckets; 
 	wherein the system executes a dynamic flow process that operates to receive an input query for processing against the multidimensional database, expand the input query to determine calculated data, determine dependencies and an order of calculation by analyzing the expanded input query, divide the expanded input query into defined calculation units according to the determined order of calculation, build an executable flow comprising the defined calculation units connected in an order based on the determined order of calculation, execute the executable flow, to determine a response to the input query, and populate a database cube based on the determined response to the input query.


Claims 1-4 of Patent No. 10,552393 satisfies all the elements of claims 2-7 of the instant application, and as such, anticipates the claims of instant application. 

Instant Application claim 8
PAT. NO. 10,552393 claim 5
A method for use of a dynamic flow in a multidimensional database environment, comprising:
providing, at a computer including a processor: a multidimensional database, a storage container, and
a data buffer comprising a plurality of buckets; and 



executing a dynamic flow process, comprising steps of:
receiving an input query from a requestor for processing against the multidimensional database;
 expanding the input query to determine calculated data;
based upon the expanded input query, defining a plurality of calculation units, and determining an order of calculation;
building an executable flow comprising the defined calculation units connected in an order based on the determined order of calculation;
 executing the executable flow comprising the defined calculation units connected in an order based on the determined order of calculation wherein each defined calculation unit executes and stores each calculated dynamic cell wherein each defined calculation unit executes and stores each calculated dynamic cell, and then returns all calculated dynamic cells to an output bucket; and returning a result of the executable flow.

 A method for use of a dynamic flow in a multidimensional database environment, comprising: 
providing, at a computer system including a processor, a multidimensional database for at least one of storage or analysis of data, a storage container that acts as an interface between a data source and the multidimensional database, and a data buffer comprising a plurality of buckets; and 
executing a dynamic flow process, including the steps of: receiving an input query for processing against the multidimensional database; 
expanding the input query to determine calculated data; 
determining dependencies and an order of calculation by analyzing the expanded input query; 
dividing the calculation expanded input query into defined calculation units according to the determined order of calculation; building an executable flow comprising the defined calculation units connected in an order based on the determined order of calculation; 
 executing the executable flow, to determine a response to the input query; and
 populating a database cube based on the determined response to the input query.



Claims 5-7 of Patent No. 10,552393 satisfies all the elements of claims 9-14 of the instant application, and as such, anticipates the claims of instant application. 

Instant Application claim 15
Patent No. 10/552393 claim 9
A non-transitory computer readable storage medium, including instructions stored thereon for use of a dynamic flow in a multidimensional database environment, which when read and executed by one or more computers cause the one or more computers to perform steps comprising:
providing, at a computer including a processor: a multidimensional database, a storage container, and


a data buffer comprising a plurality of buckets; and executing a dynamic flow process, comprising steps of:
receiving an input query from a requestor for processing against the multidimensional database;
 expanding the input query to determine calculated data;
based upon the expanded input query, defining a plurality of calculation units, and determining an order of calculation;
building an executable flow comprising the defined calculation units connected in an order based on the determined order of calculation;
 executing the executable flow comprising the defined calculation units connected in an order based on the determined order of calculation wherein each defined calculation unit executes and stores each calculated dynamic cell wherein each defined calculation unit executes and stores each calculated dynamic cell, and then returns all calculated dynamic cells to an output bucket; and returning a result of the executable flow.


 A non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by one or more computers cause the one or more computers to perform the method comprising: 
 

providing, at a computer system including a processor, a multidimensional database for at least one of storage or analysis of data, a storage container that acts as an interface between a data source and the multidimensional database, and a data buffer comprising a plurality of buckets; and 
 executing a dynamic flow process, including the steps of receiving an input query for processing against the multidimensional database; 
 expanding the input query to determine calculated data; determining dependencies and an order of calculation by analyzing the expanded input query; dividing the expanded input query into defined calculation units according to the determined order of calculation; 
building an executable flow comprising the defined calculation units connected in an order based on the determined order of calculation; 
executing the executable flow, to determine a response to the input query; and populating a database cube based on the determined response to the input query.



Claims 9-12 of Patent No. 10,552393 satisfies all the elements of claims 16-20 of the instant application, and as such, anticipates the claims of instant application. 

Instant Application claim 1
PAT. NO. 10,10,984020 claim 1
A system for use of a dynamic flow in a multidimensional database environment, comprising:
a computer, including a processor;
a multidimensional database;
a storage container; and


a data buffer comprising a plurality of buckets;
wherein the system executes a dynamic flow process that operates to:
receiving an input query from a requestor for processing against the multidimensional database;
 expanding the input query to determine calculated data;
based upon the expanded input query, defining a plurality of calculation units, and determining an order of calculation;
building an executable flow comprising the defined calculation units connected in an order based on the determined order of calculation;
 executing the executable flow comprising the defined calculation units connected in an order based on the determined order of calculation wherein each defined calculation unit executes and stores each calculated dynamic cell wherein each defined calculation unit executes and stores each calculated dynamic cell, and then returns all calculated dynamic cells to an output bucket; and returning a result of the executable flow.

 A system for supporting large queries in a multidimensional database environment, comprising: a computer, including a processor; a multidimensional database environment executing on the processor, including a multidimensional database for at least one of storage or analysis of data, the multidimensional database including a kernel-based data structure that manages pointers to data blocks, contains control information, and comprises an array of key values; wherein the multidimensional database is configured to process a query using the kernel-based data structure to maintain references to cells of the multidimensional database, wherein the query is processed in a bottom-up mode, including performing steps of: expanding the query; analyzing the expanded query to define one or more calculation units; determining a processing flow that includes and connects the one or more calculation units according to an order and data dependencies; and executing the flow, by executing each of the one or more calculation units to calculate dynamic data according to the determined processing flow, to determine a response to the query; wherein each key value in the array of key values is a reference to a cell of the multidimensional database; wherein the kernel-based data structure provides a transformation for key values to fully specified references to cells of the multidimensional database; wherein the multidimensional database operates according to a dynamic flow process that processes the query by a hybrid use of at least two or more of block storage option, aggregate storage option, or other data storage containers concurrently; and wherein the dynamic flow process expands an input data structure as calculation units, for subsequent processing as one of a block storage option or an aggregate storage option process.


Claims 1-3 of Patent No. 10,98020 satisfies all the elements of claims 2-7 of the instant application, and as such, anticipates the claims of instant application. 

Instant Application claim 8
PAT. NO. 10,984020 claim 4
A method for use of a dynamic flow in a multidimensional database environment, comprising:
providing, at a computer including a processor: a multidimensional database, a storage container, and
a data buffer comprising a plurality of buckets; and 



executing a dynamic flow process, comprising steps of:
receiving an input query from a requestor for processing against the multidimensional database;
 expanding the input query to determine calculated data;
based upon the expanded input query, defining a plurality of calculation units, and determining an order of calculation;
building an executable flow comprising the defined calculation units connected in an order based on the determined order of calculation;
 executing the executable flow comprising the defined calculation units connected in an order based on the determined order of calculation wherein each defined calculation unit executes and stores each calculated dynamic cell wherein each defined calculation unit executes and stores each calculated dynamic cell, and then returns all calculated dynamic cells to an output bucket; and returning a result of the executable flow.

 A method for supporting large queries in a multidimensional database environment, comprising: providing, at a computer system including a processor, a multidimensional database environment, including a multidimensional database for at least one of storage or analysis of data, the multidimensional database includes a kernel-based data structure that manages pointers to data blocks, contains control information, and comprises an array of key values; and processing, by the system, an input query using the kernel-based data structure to maintain references to cells of the multidimensional database, wherein processing the input query includes processing the input query in a bottom-up mode, including performing a method of: expanding the input query; analyzing the expanded input query to define one or more calculation units; determining a processing flow that includes and connects the one or more calculation units according to an order and data dependencies; and executing the flow, by executing each of the one or more calculation units to calculate dynamic data according to the determined processing flow, to determine a response to the input query, wherein each key value in the array of key values is a reference to a cell of the multidimensional database, and wherein the kernel-based data structure provides a transformation for key values to fully specified references to cells of the multidimensional database.


Claims 4-8 of Patent No. 10,984020 satisfies all the elements of claims 9-14 of the instant application, and as such, anticipates the claims of instant application. 

Instant Application claim 15
Patent No. 10/984020 claim 9
receiving an input query from a requestor for processing against the multidimensional database;
 expanding the input query to determine calculated data;
based upon the expanded input query, defining a plurality of calculation units, and determining an order of calculation;
building an executable flow comprising the defined calculation units connected in an order based on the determined order of calculation;
 executing the executable flow comprising the defined calculation units connected in an order based on the determined order of calculation wherein each defined calculation unit executes and stores each calculated dynamic cell wherein each defined calculation unit executes and stores each calculated dynamic cell, and then returns all calculated dynamic cells to an output bucket; and returning a result of the executable flow.

 A non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by one or more computers cause the one or more computers to perform the method comprising: 
providing, at a computer system including a processor, a multidimensional database environment, including a multidimensional database for at least one of storage or analysis of data, the multidimensional database includes a kernel-based data structure that manages pointers to data blocks, contains control information, and comprises an array of keys values; and 
processing, by the multidimensional database environment, a query using the kernel-based data structure to maintain references to cells of the multidimensional database, wherein processing the query includes processing the query in a bottom-up mode, including performing a method of: expanding the query; analyzing the expanded query to define one or more calculation units; determining a processing flow that includes and connects the one or more calculation units according to an order and data dependencies; and executing the flow, by executing each of the one or more calculation units to calculate dynamic data according to the determined processing flow, to determine a response to the query, wherein each key value in the array of key values is a reference to a cell of the multidimensional database, and wherein the kernel-based data structure provides a transformation for key values to fully specified references to cells of the multidimensional database.



Claims 9-13 of Patent No. 10,984020 satisfies all the elements of claims 16-20 of the instant application, and as such, anticipates the claims of instant application. 

Per the instant office action, claims 1-20 are being considered allowable.  These claims would be allowed if the current nonstatutory obviousness-type double patenting as being unpatentable over claims 11-12 of Patent No. 10,552393, and over claims 1-13 of Patent No. 10,984020 is overcome.  Case will be allowed upon receive a terminal disclaimer.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/Primary Examiner, Art Unit 2163